AO 467 (Rev. 01/09) Order Requiring a Defendant to Appear in the District Where Charges are Pending and Transferring Bail

UNITED STATES DISTRICT COURT
for the

District of NEVADA

 

United States of America )
v. )  CaseNo. 2:19-mj-00542-VCF
THAI )
JACK ) Charging District: Eastern District of New York
Defendant ) Charging District’s Case No. 19-mj-626

ORDER REQUIRING A DEFENDANT TO APPEAR IN THE DISTRICT
WHERE CHARGES ARE PENDING AND TRANSFERRING BAIL

After a hearing in this court, the defendant is released from custody and ordered to appear in the district court

where the charges are pending to answer those charges. If the time to appear in that court has not yet been set, the
defendant must appear when notified to do so. Otherwise, the time and place to appear in that court are

Place: Eastern District of New York
AS ORDERED

 

 

Courtroom No.: AS ORDERED

 

 

Date and Time: 7/31/19 2:00 p.m.

 

The clerk is ordered to transfer any bail deposited in the registry of this court to 9 the clerk of the court where the
charges are pending.

Date:

July 24, 2019

 

 

Judge’s signature

CAM FERENBACH, U.S. MAGISTRATE JUDGE
Printed name and title

 
 

    
   
   
 

"TED RECEIVED
[== EiieRED SERVED ON
— COUNSEL/PARTIES OF RECORD

 

   
   
  

JUL 24 2008

RK US DISTRICT COURT
a DISTRICT OF NEVADA

   
   
 

DEPUTY
Ov.

 
